Defense to an action on a promissory note, by brief statement, set up fraud in obtaining it and conspiracy of the plaintiff and the original payee to enforce payment and share the proceeds.
The note declared upon was received in evidence and the defendant rested, without having introduced any evidence that plaintiff, indorsee, when he took it had knowledge of any infirmity of the note, or such knowledge of the transaction in which the note was evolved as to render his taking it an act of bad faith.
Plaintiff then moved for and received a directed verdict, and defendant brings the case up on general motion.
After a directed verdict, the issue raised is one of law on the ruling of the presiding Justice, and “In our practice complaints of the rulings, opinions or directions of the presiding Justice at nisi prius, as to matters of law, must be presented in the form of exceptions, unless the case is reported by him for the consideration of the full court.” Stephenson v. Thayer, 63 Maine, 143.
That a jury verdict is against the law, on motion for a new trial, is often matter for the consideration of this court; but when a verdict is directed, and particularly in this case where the record does not disclose any evidence in defense, the entry must be, Motion denied.